PER CURIAM.
Benito Talamantez, a county commissioner for Wilson County, was convicted of official misconduct. The trial judge included in the judgment an order removing Tala-*662mantez from office. See Tex. Local Gov’t Code § 87.031. However, all the acts for which Talamantez was convicted were committed prior to his reelection on November 8,1988. Therefore, under section 87.001 of the Local Government Code,' Talamantez cannot be removed from office based on those acts.
The trial judge’s order of removal is directly contrary to section 87.001 of the Local Government Code. Pursuant to Texas Rule of Appellate Procedure 122 and without hearing oral argument, we conditionally grant Talamantez’ petition for writ of mandamus. The writ will issue only if Judge Strauss fails to vacate his order of removal.